On October 22,1997, it was ordered, adjudged and decreed as follows: A. Defendant is guilty of the five (5) offenses of Criminal Sale of Dangerous Drugs, Counts I - V, all felonies. B. Defendant is committed to the Montana Department of Corrections for placement in an appropriate program or facility for a period of five (5) years on each count. C. The commitment on each count is to be served concurrently. The conduct of defendant was part of a continuous pattern of conduct, each instance being reasonably related to the others. Further, law enforcement could have stopped defendant after the first instance, if deemed appropriate. D. The court strongly recommends that he be considered as soon as possible for chemical dependency treatment, or placed in a program or facility that provides him with such treatment such as a pre-release center. E. Any probation or parole shall be subject to conditions such as stated in the October 22,1997 judgment.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.